          Case
AO 245C (Rev. )2:08-cr-20520-DML-MKM
                     Amended Judgment in a Criminal Case    ECF No. 558, PageID.1945 Filed 06/01/20     Page
                                                                                             (NOTE: Identify     1 of
                                                                                                             Changes with5Asterisks (*))
                     Sheet 1




                                        UNITED STATES DISTRICT COURT
                                                           &BTUFSO%JTUSJDUPG.JDIJHBO


              UNITED STATES OF AMERICA                                      )   AMENDED JUDGMENT IN A CRIMINAL CASE
                                  v.                                        )
                                                                            )   Case Number: 08CR20520-4
                         KEITH WALKER                                       )
                                                                                USM Number: 43062-039
                                                                            )
Date of Original Judgment:             5/27/2009                                John Clark
                                       (Or Date of Last Amended Judgment)
                                                                            )   Defendant’s Attorney
                                                                            )




THE DEFENDANT:
G pleaded guilty to count(s)
G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                 Nature of Offense                                                         Offense Ended            Count

21 U.S.C. § 846 and 841(a)(1)           Conspiracy to Possess with Intent to Distribute and to                              August,      1s
                                        Distribute Cocaine, 5 Kilograms or More.                                              2008


21 U.S.C. § 846 and 841(a)(1)           Conspiracy to Possess with Intent to Distribute and to                             August,       2s
                                        Distribute Cocaine, Base, 50 Grams or More                                           2008


21 U.S.C. § 843(b) and 846              Conspiracy to Unlawfully Use a Communication Facility to                           August,       26s
                                        Commit a Drug Trafficking Offense                                                    2008

       The defendant is sentenced as provided in pages 2 through                5         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
G
✔ Count(s) 12s-14s, 23s and 27s                  G is G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                 May 26, 2020
                                                                                Date of Imposition of Judgment

                                                                                 s/David M. Lawson
                                                                                Signature of Judge
                                                                                 David M. Lawson, U.S. District Judge
                                                                                Name and Title of Judge
                                                                                 June 1, 2020
                                                                                Date
         Case
AO 245C (Rev. )2:08-cr-20520-DML-MKM
                      Amended Judgment in a Criminal Case    ECF No. 558, PageID.1946 Filed 06/01/20 Page 2 of 5
                      Sheet 2 — Imprisonment                                                                 (NOTE: Identify Changes with Asterisks (*))
                                                                                                        Judgment — Page         2     of          5
DEFENDANT: KEITH WALKER
CASE NUMBER: 08CR20520-4

                                                               IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
216 months on Count 1s, 180 months on Count 2s, and 48 months on Count 26s, all to run concurrently. All conditions of the
prior Judgment and Commitment remain in effect.



✔
G       The court makes the following recommendations to the Bureau of Prisons:
Defendant is to be designated to an institution with a Comprehensive Drug Treatment Program.
The Court recommends placement at Milan, provided that placement is consistent with the defendant's security classification.


✔
G       The defendant is remanded to the custody of the United States Marshal.

G       The defendant shall surrender to the United States Marshal for this district:
        G      at                                   G       a.m.     G    p.m.       on                                     .

        G      as notified by the United States Marshal.

G       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

        G      before 2 p.m. on                                              .

        G      as notified by the United States Marshal.

        G      as notified by the Probation or Pretrial Services Office.


                                                                      RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                              to

at                                                          with a certified copy of this judgment.




                                                                                                      UNITED STATES MARSHAL


                                                                             By
                                                                                                  DEPUTY UNITED STATES MARSHAL
         Case
AO 245C (Rev. )2:08-cr-20520-DML-MKM
                      Amended Judgment in a Criminal Case   ECF No. 558, PageID.1947 Filed 06/01/20 Page 3 of 5
                      Sheet 3 — Supervised Release                                                       (NOTE: Identify Changes with Asterisks (*))
                                                                                                     Judgment—Page        3       of         5
DEFENDANT: KEITH WALKER
CASE NUMBER: 08CR20520-4
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
10 years on Counts 1s and 2s, and 1 year on Count 26s, to run concurrently.




                                                    MANDATORY CONDITIONS
1. You must not commit another federal, state or local crime.
. You must not unlawfully possess a controlled substance.
. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
   imprisonment and at least two periodic drug tests thereafter, as determined by the court.
        G The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
              substance abuse. (check if applicable)
. G <RXPXVWPDNHUHVWLWXWLRQLQDFFRUGDQFHZLWK86&DQG$RUDQ\RWKHUVWDWXWHDXWKRUL]LQJDVHQWHQFHRI
        UHVWLWXWLRQ FKHFNLIDSSOLFDEOH
. G✔ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
. G You must comply with the requirements of the Sex Offender Registration and Notification Act (86&, et seq.) as
        directed by the probation officer, the Bureauof Prisons, or any state sex offender registration agency in WKHORFDWLRQwhHUH you
        reside, work, area student, or were convicted of a qualifying offense.(check if applicable)
. G You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
         Case
AO 245C (Rev. )2:08-cr-20520-DML-MKM
                      Amended Judgment in a Criminal Case   ECF No. 558, PageID.1948 Filed 06/01/20 Page 4 of 5
                      Sheet 3A — Supervised Release
                                                                                                        Judgment—Page      4     of        5
DEFENDANT: KEITH WALKER
CASE NUMBER: 08CR20520-4

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                     Date
         Case
AO 245C (Rev. )2:08-cr-20520-DML-MKM
                      Amended Judgment in a Criminal Case   ECF No. 558, PageID.1949 Filed 06/01/20 Page 5 of 5
                      Sheet 3D — Supervised Release                                                       (NOTE: Identify Changes with Asterisks (*))
                                                                                                      Judgment—Page         5      of         5
DEFENDANT: KEITH WALKER
CASE NUMBER: 08CR20520-4


                                         SPECIAL CONDITIONS OF SUPERVISION

7KHGHIHQGDQWVKDOOSDUWLFLSDWHLQWKHKRPHFRQILQHPHQWSURJUDPIRUDSHULRGRIBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
7KHFRVWRIHOHFWURQLFPRQLWRULQJLVZDLYHG

7KHGHIHQGDQWVKDOOPDNHPRQWKO\SD\PHQWVRQDQ\UHPDLQLQJEDODQFHRIWKH
UHVWLWXWLRQILQHVSHFLDODVVHVVHPHQW
DWDUDWHDQGVFKHGXOHUHFRPPHQGHGE\WKH3UREDWLRQ'HSDUWPHQWDQGDSSURYHGE\WKH&RXUW

     7KHGHIHQGDQWVKDOOQRWLQFXUDQ\QHZFUHGLWFKDUJHVRURSHQDGGLWLRQDOOLQHVRIFUHGLWZLWKRXWWKHDSSURYDORIWKHSUREDWLRQRIILFHU
     , unless the defendDQt is in compliance with the payment schedule

7KHGHIHQGDQWVKDOOSURYLGHWKHSUREDWLRQRIILFHUDFFHVVWRDQ\UHTXHVWHGILQDQFLDOLQIRUPDWLRQ

  ✔
7KHGHIHQGDQWVKDOOSDUWLFLSDWHLQDSURJUDPDSSURYHGE\WKH3UREDWLRQ'HSDUWPHQWIRUPHQWDOKHDOWKFRXQVHOLQJ
         ✔
,IQHFHVVDU\

  ✔
7KHGHIHQGDQWVKDOOSDUWLFLSDWHLQDSURJUDPDSSURYHGE\WKH3UREDWLRQ'HSDUWPHQWIRUVXEVWDQFHDEXVHZKLFKSURJUDPPD\
LQFOXGHWHVWLQJWRGHWHUPLQHLIWKHGHIHQGDQWKDVUHYHUWHGWRWKHXVHRIGUXJVRUDOFRKRO
,IQHFHVVDU\


$GGLWLRQDO7HUPVRI6SHFLDO&RQGLWLRQV

 Defendant shall be lawfully and gainfully employed on a full-time basis, or shall be seeking such lawful, gainful
 employment on a full-time basis. "Full-time" is defined as 40 hours per week. In the event that the defendant has
 part-time employment, he shall devote the balance of such 40 hours per week to his efforts of seeking additional
 employment.

 Defendant shall not possess or use any pager, cellular telephone or other portable electronic communication device. This
 condition is designed to discourage the defendant from possessing or using tools of the trade of the drug dealer. There
 may be reasonable exceptions created by the probation officer for work-related purposes.

 Defendant shall not use or possess alcohol in any consumable form, not shall the defendant be in the social company of
 any person who the defendant knows to be in possession of alcohol or illegal drugs or visibly affected by them. Defendant
 shall not be found at any place that serves alcohol for consumption on the premises with the exception of restaurants.
